Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMS-8 REGISTRATION STATEMENT UNDER THESECURITIES ACT OF 1933 LOJACK CORPORATION (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2664794 (I.R.S. Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts (Address of Principal Executive Offices) (Zip Code) LoJack Corporation 2008 Stock Incentive Plan (Full title of the plan) Richard T. Riley Executive Chairman LoJack Corporation 200 Lowder Brook Drive, Suite 1000
